EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 33-49337, 333-104469, 333-45279, 333-103722, 333-128315, 333-143457 and 333-151299) pertaining to various employee benefit plan filings and in the Registration Statement (Form S-3 No. 33-34499) of EMC Insurance Group Inc. and in the related Prospectuses of our reports dated March 15, 2010 with respect to the consolidated financial statements and schedules of EMC Insurance Group Inc. and subsidiaries and the effectiveness of internal control over financial reporting of EMC Insurance Group Inc. and subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, 2009. /s/ Ernst & Young LLP Des Moines, Iowa
